Citation Nr: 0513781	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  01-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1974.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Although the RO has implicitly reopened the claim for service 
connection for PTSD and denied entitlement on the merits, the 
Board of Veterans' Appeals (Board) must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

In today's decision, the Board finds that new and material 
evidence has been received to reopen a claim for service 
connection for PTSD.  The reopened issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not submit a substantive appeal within 60 
days of the January 1988 Statement of the Case issued in 
response to his December 1987 Notice of Disagreement with the 
September 1987 RO rating decision denying service connection 
for PTSD, or within one year of October 1987 notification of 
the September 1987 RO rating decision denying service 
connection for PTSD. 

2.  Since the September 1987 unappealed RO denial of the 
claim for service connection for PTSD, evidence was received 
which was not previously before agency decisionmakers and 
which bears directly and substantially upon the specific 
matter under consideration.  This evidence is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  The September 1987 RO determination that denied a claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002). 

2.  Evidence received since the September 1987 RO rating 
decision denying service connection for PTSD, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2004) (as effective for 
claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claim for service 
connection for PTSD. Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In the case at hand, the veteran filed a notice of 
disagreement in December 1987, in response to an October 1987 
RO letter notifying him of the unfavorable September 1987 RO 
rating determination denying service connection for PTSD.  
The RO issued a Statement of the Case in January 1988.   The 
veteran did not file a substantive appeal within 60 days from 
January 1988, the date that the agency of original 
jurisdiction mailed the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the October 1987 date of mailing of the notification of the 
denial for service connection for PTSD.  Thus, the decision 
became final and is not subject to revision except on the 
receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  The veteran's application to reopen his claim 
for service connection for PTSD was filed prior to August 29, 
2001; consequently, the version of § 3.156 in effect before 
August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In the present case, the veteran's claim for service 
connection for PTSD was denied in September 1987 on the basis 
that PTSD was not shown at a July 1987 VA psychiatric 
examination.  Since that time, the RO has received multiple 
diagnoses of PTSD from VA and other clinicians, to include in 
May 2000 by a VA psychiatrist, in April 2001 by the chief of 
the psychology department at a VA medical center, and 
following a VA psychiatric examination conducted in December 
2001.  The Board finds that this is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The purpose behind the VA 
definition is not to require the veteran to demonstrate that 
the new evidence would probably change the outcome of the 
claim; rather it emphasizes the importance of a complete 
record for evaluation of the veteran's claim.  Id.
Accordingly, the Board finds that reopening of the claim for 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

In an April 2003 deferred rating decision, an RO decision 
review officer determined that because there was a diagnosis 
of PTSD of record and an unconfirmed stressor, a request from 
the US Armed Services Center for Unit Records Research 
(USCURR) to attempt to verify the veteran's claimed stressors 
was required.  The decision review officer directed that 
copies of the veteran's DD 214, appropriate pages from the 
veteran's personnel file showing unit assignments and dates 
of assignment, and the veteran's stressor statement be sent 
to USCRURR for purposes of stressor verification.  
Documentation in the claims file indicates that later in 
April 2003, the RO sent a request by letter to the USCURR 
requesting that the USCURR attempt to verify the veteran's 
stressor.  However, an October 2003 internal VA e-mail states 
that "there is no record of a request to [USCURR] under [the 
veteran's] SSN."  Moreover, in a November 2003 RO deferred 
rating decision by a VA rating specialist, there is a 
handwritten notation that "I do not see dates, specific 
places of events, complete names, locations or units to allow 
request...."  A typewritten entry reads "There is NOT 
sufficient detail of record to allow successful request for 
information form CURR."  There is no documentation in the 
claims file to indicate any further communication between the 
RO and USCURR.  

In a March 2004 Supplemental Statement of the Case, the 
veteran was informed that there was insufficient information 
in the claims file to allow for a request for verification of 
his stressors.

In the most recent volume of the claims files are detailed 
statements identifying the veteran's units while in Southeast 
Asia from July 1971 to June 1972, and detailed descriptions 
of the veteran's claimed stressors.  The correspondence is 
dated in September 1999, and the veteran contends that the 
statement was sent to the RO in September 1999.  The copies 
of the document located by the Board were received in October 
2001, with some of the underlying documentation having been 
received by the RO from the service department in August 1987 
and from the veteran in August 1999.

Although portions of the veteran's service personnel 
documentation were received from the service department in 
August 1987, it is clear from a review of the claims fie that 
this did not constitute the veteran's complete service 
personnel file.  For example, photocopies of only partial 
pages of the veteran's performance reports were received in 
July 1987; complete pages of these reports documenting a 
decline in performance alleged to be associated with in-
service exposure to combat have been received from the 
veteran since that time.  Further, service medical records 
contain entries for psychiatric treatment and evaluation 
toward the end of or shortly after the veteran's service in 
southeast Asia.  The service personnel file may include 
additional information relevant to the veteran's mental 
condition and performance during this time frame.  
Accordingly, the veteran's complete service personnel file 
should be obtained and associated with the claims files.  38 
U.S.C.A. § 5013A.

Further, in the Board's view, the information provided by the 
veteran, to include a 7-page letter dated in September 1999, 
a copy of which was received by the RO in October 2001, is 
specific enough to warrant a request to USCURR to verify the 
veteran's stressors.  Details as to several specific dates, 
units, places and events are provided by the veteran in his 
correspondence.

Also, the claims file contains numerous references for 
treatment for PTSD at the Vet Center in Lubbock, Texas.  
(See, for example, May 2000 records of VA treatment at the VA 
outpatient clinic in Lubbock, Texas; a July 2000 report from 
the Lubbock, Texas, Vet Center; and page 1 of the April 2001 
detailed typewritten VAMC report indicating the veteran to 
have PTSD.)  Moreover, in a December 2001 VA examination 
report that includes a diagnosis of PTSD, in the medical 
history section the examiner wrote, "see Vet Center 
records."  Joint correspondence from the veteran and the Vet 
Center received in April 2002 indicates that he has received 
counseling for psychiatric difficulties at the Vet Center 
since 1997.  Records of this treatment are relevant to the 
matter of whether the veteran currently has PTSD, and as to 
any claimed stressors that any such diagnosis might be 
premised upon, and therefore should be obtained and 
associated with the claims file.  See 38 U.S.C.A. § 5103A.  
The Board acknowledges that a report from the Vet Center was 
received in February 2000, but this only included records 
relating to pain management.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
request that he provide any additional 
information, as specific as possible, 
regarding dates, specific places of 
events, complete names, locations or 
units, regarding his claimed stressors.  

Additionally, the veteran should be 
informed as to the requirements for 
verifying his claimed stressors, and that 
such verification is necessary to 
substantiate his claim for service 
connection for PTSD.  He should also be 
informed that based on the information in 
the claims file, any additional service 
department records received by the RO, 
and any new information received from 
him, the RO will be requesting the US 
Armed Serviced Center for Unit Records 
Research (USCURR) to provide any 
information that may corroborate his 
claimed stressors.   

Also, the veteran should be requested to 
provide any additional service department 
records or any other additional evidence 
in his possession relevant to his claim 
for service connection for PTSD.  

See generally 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

2.  The RO should contact all necessary 
sources to obtain the veteran's Official 
Military Personnel File.
 
Records of a Federal department or agency 
should be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  See 38 U.S.C.A. 
§ 5103A(b)(3).
 
3.  After obtaining any required releases 
from the veteran, the RO should obtain 
the veteran's records of treatment for 
PTSD at the Lubbock, Texas, Vet Center, 
for the period from 1997 to the present.  
The veteran should be advised that he may 
alternatively obtain copies of these 
records himself and submit them to the 
RO.

4.  Based on any additional information 
obtained regarding the veteran's claimed 
stressors, as well as the information 
relating thereto previously supplied by 
the veteran and any pertinent evidence 
currently of record, the RO should 
prepare a summary of all the claimed 
stressors, with as much detail as 
possible.  This summary, along with a 
copy of the veteran's DOD Forms 214 and 
215, and the Department of the Army Form 
20, or the equivalent, the veteran's 7-
page letter dated in September 1999, a 
copy of which has received by the RO in 
October 2001, and all associated 
documents, to include the veteran's 
Official Military Personnel File, should 
be sent to the USCURR and/or the United 
States Marine Corps (USMC), with a 
request to provide any information that 
may corroborate the veteran's alleged 
stressors.

5.  Thereafter, the RO should review the 
claims files and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include consideration of whether 
a new VA compensation examination is required 
for a determination on the merits of this 
case.  See 38 U.S.C.A. § 5103A(d).  If 
further action is required, the RO should 
undertake it before further adjudication of 
the claim.

6.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in November 2004.
7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


